DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant elected claims 1-15 pursuant to a restriction requirement. Accordingly claims 16-20 are withdrawn. Claims 1-20 are pending. Claims 1-15 are examined herein.
The specification is objected to for minor informalities.
Claims 1-9 and 15 are rejected under 35 USC 112(b).
Claims 10-15 are rejected under 35 USC 101 as being directed to non-statutory subject matter (not one of the four statutory categories of invention).
Claims 1-15 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claims 1-4 and 7-8 are rejected under 35 USC 102.
Claims 5-6 and 9-15 are rejected under 35 USC 103.

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-15) in the reply filed on 06/23/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2018 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: as-filed paragraph [0018] recites “Examples of supervised algorithms include Naïve Bayes, SM,…”. It is unclear what “SM” stands for. An acronym should be spelled out at least the first time that it is used. This may be a typographical error for “SVM (Support Vector Machine)”.
Appropriate correction is required.

Claim Objections
Claims 10-15 are objected to because of the following informalities: 
Claim 10 recites “instructions that, when executed on a computer, perform the following operations:”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to clarify that the operations are performed by the computer, although this is the only reasonable interpretation. For example, “instructions that, when executed on a computer, cause the computer to perform the following operations:”. Dependent claims 11-15 recite similar language which is objected to with the same rationale, mutatis mutandis.
Claim 10 further recites “a system health indicators”. This appears to be a typographical error for “[[a]] system health indicators.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “the selected improved proposed resolution”; however, this limitation lacks proper antecedent basis. The claim does not previously recite an improved proposed resolution or a step of selecting an improved proposed resolution. For example, does the claim require that a resolution be proposed followed by a selection of that resolution? Or would it be reasonable to consider a resolution which is “proposed” by the model as having been selected by virtue of having been proposed? Moreover, it is unclear what the “proposed resolution” must be improved relative to. The specification does not provide a standard by which it may be determined whether or not any particular proposed resolution represents an improvement. For the purposes of examination, this limitation is being interpreted as “a 
	Dependent claims 2-9 do not resolve the issue and are rejected with the same rationale.

Claim 15 recites “the network”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “a network”.

Claim Rejections - 35 USC § 101 – Non-statutory Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “One or more computer-readable storage media”. The claim term “computer-readable storage media” is discussed at [0038] of the published specification. In particular, the specification reads in part: 
“Computer storage media includes volatile and non-volatile, removable and non–removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data…Computer storage media may also be referred to as “non-transitory” media. Although in theory, all storage media are transitory, the term "non-transitory” is used to contrast storage media from communication media, and refers to a tangible component that can store computer executable programs, applications, instructions, etc. In contrast, communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave, or other transmission mechanism. Communication media may also be referred to as “transitory” media, in which electronic data may only be stored in a non-tangible form.” 
Not only does the specification fail to disclaim signals per se for the claim term “computer-readable storage media”, the discussion of the claim term “non-transitory” appears to equate “non-transitory” with “computer storage media” and indicates that storage media are transitory. This means that simply amending the claim to recite “non-transitory computer-readable storage media” (as is often suggested) would be insufficient, on its own, to overcome the rejection. Applicant may consider amending the claims to recite “non-transitory” and also amending the specification to remove the language in the specification which appears to indicate that “non-transitory” may actually encompass “transitory” subject matter. Applicant is cautioned against introducing new matter in any amendments to the specification.

Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-9 are directed to a method; and claims 10-15 are directed to a computer-readable medium (which is non-statutory as indicated above). Thus, each of claims 1-9 falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter), whereas claims 10-15 do not.
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea:
applying a first machine learning stage to the first data set to categorize data in the first data set; (As per MPEP 2106.04, subsection II, evaluation of Step 2A should be made after reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. Interpreted in view of the specification (see, e.g., published [0018]), the application of a machine learning stage encompasses application of mathematical algorithms such as Naïve Bayes or logistic regression; and also encompasses the application of mental processes such as decision trees. In either case, the application of a first machine learning stage is a recitation of an abstract idea. An SM may also be an abstract idea. Note objection to the specification. A support vector machine would be a mathematical concept.)
…applying a second machine learning stage (As per MPEP 2106.04, subsection II, evaluation of Step 2A should be made after reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. Interpreted in view of the specification (see, e.g., published [0018]), the application of a machine learning stage encompasses application of mathematical algorithms such as Naïve Bayes or logistic regression; and also encompasses the application of mental processes such as decision trees. In either case, the application of a second machine learning stage is a recitation of an abstract idea. An SM may also be an abstract idea. Note objection to the specification. A support vector machine would be a mathematical concept.)
…selected improved proposed resolution (Note rejection under 35 USC 112(b). As best determined in view of the existing indefiniteness issues, the claim may include performing a selection of an improved proposed resolution, which is a recitation of a mental process.)

Claim 2 recites at least the abstract idea identified above. Claim 2 further recites
wherein the second category is more specific than the first category. (This limitation is a further detail of the output of the second machine learning stage, which is part of the abstract idea.)

Claim 3 recites at least the abstract idea identified above. Claim 3 further recites
further comprising applying a third machine learning process to a third data set that is related to the second category and (As per MPEP 2106.04, subsection II, evaluation of Step 2A should be made after reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. Interpreted in view of the specification (see, e.g., published [0018]), the application of a machine learning process encompasses application of mathematical algorithms such as Naïve Bayes or logistic regression; and also encompasses the application of mental processes such as decision trees. In either case, the application of a third machine learning process is a recitation of an abstract idea. An SM may also be an abstract idea. Note objection to the specification. A support vector machine would be a mathematical concept.)

Claim 4 recites at least the abstract idea identified above. Claim 4 further recites
wherein the third category is more specific than the second category. (This limitation is a further detail of the output of the third machine learning, which is part of the abstract idea.)

Claim 5 recites at least the abstract idea identified above. 

Claim 6 recites at least the abstract idea identified above. Claim 6 further recites
further comprising selecting a master machine learning stage from machine learning stages stored in the database. (This step recites performing a selection, which is practical to perform in the human mind. This is a recitation of a mental process.)

Claims 7-9 recite at least the abstract idea identified above.

	Claim 10 includes the following recitation of an abstract idea:
applying a first machine learning stage (As per MPEP 2106.04, subsection II, evaluation of Step 2A should be made after reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. Interpreted in view of the specification (see, e.g., published [0018]), the application of a machine learning stage encompasses application of mathematical algorithms such as Naïve Bayes or logistic regression; and also encompasses the application of mental processes such as decision trees. In either case, the application of a first machine learning stage is a recitation of an abstract idea. An SM may also be an abstract idea. Note objection to the specification. A support vector machine would be a mathematical concept.)
	…applying the second machine learning stage (As per MPEP 2106.04, subsection II, evaluation of Step 2A should be made after reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. Interpreted in view of the specification (see, e.g., published [0018]), the application of a machine learning stage encompasses application of mathematical algorithms such as Naïve Bayes or logistic regression; and also encompasses the application of mental processes such as decision trees. In either case, the application of a second machine learning stage is a recitation of an abstract idea. An SM may also be an abstract idea. Note objection to the specification. A support vector machine would be a mathematical concept.)
	…wherein the second category is more granular than the first category. (This limitation is a further detail of the output of the second machine learning stage, which is part of the abstract idea.)
	
	Claim 11 recites at least the abstract idea identified above.

	Claim 12 recites at least the abstract idea identified above. Claim 12 further recites
	perform the additional operations of determining a reliability score for each category (Determining a reliability score for each category is practical to perform in the human mind. This is a recitation of a mental process.)

	Claim 13 recites at least the abstract idea identified above. Claim 13 further recites
	creating a new subcategory for the first machine learning stage. (At the level of generality recited, this is practical to perform in the human mind. For example, this could mean determining new labels which should be used which is a subcategory of an existing label. This is a recitation of a mental process.)

	Claim 14 recites at least the abstract idea identified above. Claim 14 further recites
	creating a second machine learning stage further comprises creating new categories for the second machine learning stage. (At the level of generality recited, this is practical to perform in the human mind. For example, this could mean determining new labels which should be used which is a subcategory of an existing label. This is a recitation of a mental process.)

	Claim 15 recites at least the abstract idea identified above.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 1-15 do not reflect an improvement to computer technology or any other technology.

	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
inputting a first data set including performance indicators related to a system; (This step is a recitation of collecting a particular type/source of data (i.e., data including performance indicators related to a system) to be analyzed using the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…receiving a first category from the first machine learning stage; (This step is a recitation of receiving an output of the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
…to a second data set that is related to the first category; (This is an attempt to limit the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
receiving a second category from the second machine learning stage; and(This step is a recitation of receiving an output of the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	applying the selected improved proposed resolution. (This is a high level recitation of applying a selected improved proposed resolution. A selection step would be a mental process as noted above. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	

	Claim 2 does not recite further additional elements which might integrate the abstract idea into a practical application. 

	Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	receiving a third category from the third machine learning stage. (This step is a recitation of receiving an output of the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)

	Claim 4 does not recite further additional elements which might integrate the abstract idea into a practical application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
storing the first machine learning stage and training data in a database and associating the first machine learning stage and training data with a first user that created the first machine learning stage; (The step of storing and associating the machine learning stage and training data with a first user is data storage and recordkeeping secondary to performing the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
storing the second machine learning stage and training data in the database and associating the second machine learning stage and training data with a second user that created the second machine learning stage. (The step of storing and associating the machine learning stage and training data with a first user is data storage and recordkeeping secondary to performing the abstract idea. This is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)

	Claim 6 does not recite further additional elements which might integrate the abstract idea into a practical application.

	Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	wherein the system further comprises a network of electronic devices. (This limitation is an attempt to limit the abstract idea to a particular field of use or technological environment (that in which the system comprises a network of electronic devices), which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

	Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	wherein the first data set further comprises key performance indicators (KPI). (This is an attempt to limit the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

	Claim 9 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	wherein the first data set further comprises features that are derived from features derived from specific domain information related to the system. (This is an attempt to limit the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

	Claim 10 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	One or more computer-readable storage media containing computer-executable instructions that, when executed on a computer, perform the following operations: (This is a high level recitation of generic computer equipment/processes configured to implement the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	… to an input data set related to a system health indicators; (This is an attempt to limit the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
receiving a first category as output from the first machine learning stage; (This step is a recitation of receiving an output of the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
displaying the first category together with relevant metrics; (This step is recited at a high level with no detail as to how the result is to be effected. Moreover, the computer is used as a tool to implement an existing process. A high level recitation of displaying the result of the abstract idea alongside metrics is a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	receiving a selection to create a second machine learning stage, including a machine learning model and an initial set of features for input to the second machine learning stage; (Sending or receiving data secondary to performing the abstract idea is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	…to input data related to the first category; (This is an attempt to limit the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	receiving a second category as output from the second machine learning stage; (This step is a recitation of receiving an output of the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	displaying the second category together with relevant metrics; (This is a high level recitation of displaying a result of the abstract idea. The step is recited at a very high level of generality with no details as to how the step is to be performed and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	
	Claim 11 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	further comprising additional computer-executable instruction that, when executed on a computer, (This is a high level recitation of generic computer equipment/processes configured to implement the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	perform the additional operation of displaying a recommended action to take with respect to the second category. (This is a high level recitation of displaying a result of the abstract idea. The step is recited at a very high level of generality with no details as to how the step is to be performed and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

	Claim 12 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	further comprising additional computer-executable instruction that, when executed on a computer, (This is a high level recitation of generic computer equipment/processes configured to implement the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…displaying the reliability score with each category. (This is a high level recitation of displaying a result of the abstract idea. The step is recited at a very high level of generality with no details as to how the step is to be performed and uses the computer as a tool to implement an existing process. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

	Claims 13-14 do not recite further additional elements which might integrate the abstract idea into a practical application.

	Claim 15 recites the following additional elements which, considered individually and as an ordered combination with the additional elements of the claim upon which it depends, do not integrate the abstract idea into a practical application:
	wherein the input data set further comprises a set of features that includes key performance metrics (KPI) and features related to domain information that is specific to the network. (This is an attempt to limit the type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Step 2B
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

	Claims 1-15 do not reflect an improvement to computer technology or any other technology.

	Claim 1 does not amount to significantly more than the abstract idea for the same reasons it does not integrate the abstract idea into a practical application. Moreover, the following limitations are well-understood, routine, conventional:
…receiving a first category from the first machine learning stage; (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
…receiving a second category from the second machine learning stage; and (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)

	Claim 2 does not amount to significantly more than the abstract idea for the same reasons it does not integrate the abstract idea into a practical application.

	Claim 3 does not amount to significantly more than the abstract idea for the same reasons it does not integrate the abstract idea into a practical application. Moreover, the following limitations are well-understood, routine, conventional:	
	receiving a third category from the third machine learning stage. (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)

	Claim 4 does not amount to significantly more than the abstract idea for the same reasons it does not integrate the abstract idea into a practical application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	Claim 5 does not amount to significantly more than the abstract idea for the same reasons it does not integrate the abstract idea into a practical application. Moreover, the following limitations are well-understood, routine, conventional:	
storing the first machine learning stage and training data in a database and associating the first machine learning stage and training data with a first user that created the first machine learning stage; (Electronic recordkeeping and storing or retrieving information in memory are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), examples iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)
storing the second machine learning stage and training data in the database and associating the second machine learning stage and training data with a second user that created the second machine learning stage. (Electronic recordkeeping and storing or retrieving information in memory are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), examples iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)

	Claims 6-9 do not amount to significantly more than the abstract idea for the same reasons they does not integrate the abstract idea into a practical application.

	Claim 10 does not amount to significantly more than the abstract idea for the same reasons it does not integrate the abstract idea into a practical application. Moreover, the following limitations are well-understood, routine, conventional:	
receiving a first category as output from the first machine learning stage; (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	…receiving a selection to create a second machine learning stage, including a machine learning model and an initial set of features for input to the second machine learning stage; (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	…receiving a second category as output from the second machine learning stage; (Sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
	
	Claims 11-15 do not amount to significantly more than the abstract idea for the same reasons they does not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Ahmed” (US 2018/0046151 A1).

	Regarding claim 1, Ahmed teaches
A method, comprising: (Ahmed, Abstract describes using a cascaded system of classifiers. Figure 11, described at [0098-0099], provides an example.)
inputting a first data set including performance indicators related to a system; ([0098] describes inputting an input vector 80A comprising weather, building and operational data. The data is further described at [0047-0049]. [0047]: “For a given building , operational data is used to monitor performance and/or to control the automation of the respective building .” That is, the data comprises performance data.)
applying a first machine learning stage to the first data set to categorize data in the first data set; receiving a first category from the first machine learning stage; ([0098] indicates that a machine learning classifier 82A classifies the building as having a problem or not based on the input data 80A. The machine learning classifier 82A application is being interpreted as an application of a first machine learning state. The classifier 82A outputs a classification of problem or no problem.)
applying a second machine learning stage to a second data set that is related to the first category; receiving a second category from the second machine learning stage; and ([0098] describes applying a second classifier 82B to the input vector 80B (which includes the output of 82A) to determine the problem. The second data set is being interpreted as “related to” the first category (i.e., the classification from 82A) as the second data set is cascaded based on the determination that there is a problem and includes the output of classifier 82A. The classifier 82B outputs a classification of the problem.)
applying the selected improved proposed resolution. (Note the rejection under 35 USC 112(b). [0106-0107] describes an output of the system being used by a manager or technician to change operation or perform maintenance. A use by a user of an output recommendation/resolution/solution by the system is being interpreted as a selection of that recommendation. See also [0134]. [0100]: “The learned relationships identified by the building analytics system 17 in accordance with embodiments disclosed herein may be used to prevent problems, reduce energy usage, optimize assets, increase efficiency, and/or provide better experience. The analysis is provided by the building analytics system 17 as network component of the enterprise 10 or by a service to assist the enterprise in cost efficiency, valued service, agility, and/or resource utilization.” That is, the use of the system may result in an improvement.)

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Ahmed teaches
wherein the second category is more specific than the first category. ([0098] describes applying a second classifier 82B to the input vector 80B (which includes the output of 82A) to determine the problem. The second data set is being interpreted as “related to” the first category (i.e., the classification from 82A) as the second data set is cascaded based on the determination that there is a problem and includes the output of classifier 82A. The classifier 82B outputs a classification of the problem. A classification of the problem is being interpreted as “more specific” than a classification that there is a problem. This interpretation appears to be consistent with the instant application. For example, see instant published [0025].)

Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Ahmed teaches
further comprising applying a third machine learning process to a third data set that is related to the second category and receiving a third category from the third machine learning stage. ([0098] applies a third classifier 82C to the input vector 80C (which includes the output of 82B) to determine a source problem. The third data set is being interpreted as “related to” the second category (i.e., the classification from 82B) as the third data set is cascaded based on the classification of the problem and includes the output of classifier 82B. The classifier 82C outputs a classification of the source of the problem.)

Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Ahmed teaches
wherein the third category is more specific than the second category. ([0098] applies a third classifier 82C to the input vector 80C (which includes the output of 82B) to determine a source problem. The third data set is being interpreted as “related to” the second category (i.e., the classification from 82B) as the third data set is cascaded based on the classification of the problem and includes the output of classifier 82B. The classifier 82C outputs a classification of the source of the problem. A classification of the source of the problem is being interpreted as “more specific” than a classification of the problem. This interpretation appears to be consistent with the instant application. For example, see instant published [0025].)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Ahmed teaches
wherein the system further comprises a network of electronic devices. ([0052] indicates that the system may comprise a computer network to communicate the operational data to the processor. [0052] goes on to describe the network which may be used by the building automation system 12.)

Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Ahmed teaches
wherein the first data set further comprises key performance indicators (KPI). ([0098] describes inputting an input vector 80A comprising weather, building and operational data. The data is further described at [0047-0049]. [0047]: “For a given building , operational data is used to monitor performance and/or to control the automation of the respective building .” That is, the data comprises performance data, which falls within the broadest reasonable interpretation of “key performance indicators”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Ahmed” (US 2018/0046151 A1) in view of “Bowers” (US 2016/0300156 A1).

Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Ahmed teaches
storing … training data in a database and …storing … training data in the database and ([0050] describes a database which stores building management and operation data. [0058] indicates that this data may be used in the training of the classifiers.)
Ahmed does not appear to explicitly teach 
storing the first machine learning stage and training data in a database and 
associating the first machine learning stage and training data with a first user that created the first machine learning stage; 
	storing the second machine learning stage and training data in the database and 
associating the second machine learning stage and training data with a second user that created the second machine learning stage.
However, Bowers—directed to analogous art—teaches
storing the first machine learning stage and training data in a database and associating the first machine learning stage and training data with a first user that created the first machine learning stage; (Bowers, Abstract describes a machine learning platform including a model tracker database. [0020] describes storing/indexing the trained models including the training dataset used to train them. [0022] indicates that the models are also associated with one or more developer/analyst users. Bowers uses this for a plurality of models. In the combination with Ahmed, each of the models/stages taught by Ahmed would be stored using the system taught by Bowers.)
storing the second machine learning stage and training data in the database and associating the second machine learning stage and training data with a second user that created the second machine learning stage. (Bowers, Abstract describes a machine learning platform including a model tracker database. [0020] describes storing/indexing the trained models including the training dataset used to train them. [0022] indicates that the models are also associated with one or more developer/analyst users. Bowers uses this for a plurality of models. In the combination with Ahmed, each of the models/stages taught by Ahmed would be stored using the system taught by Bowers.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ahmed to use the machine learning model database as taught by Bowers and described above because “The machine learner system advantageously improves the workflow of building and optimizing (e.g., accuracy, consistency, efficiency, or any combination thereof) machine learning models by providing a model tracking service and a model tracking interface” (Bowers, [0011]).

Regarding claim 6, the rejection of claim 5 is incorporated herein. Ahmed does not appear to explicitly teach 
	further comprising selecting a master machine learning stage from machine learning stages stored in the database.
	However, Bowers—directed to analogous art—teaches
	further comprising selecting a master machine learning stage from machine learning stages stored in the database. ([0018] describes using a production copy as a template/master machine learning model. See also [0045]. [0020] indicates that the models are stored in the database.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 5.

Regarding claim 10, Ahmed teaches
…a computer… ([0037] indicates that the system may be computer implemented.)
applying a first machine learning stage to an input data set related to a system health indicators; receiving a first category as output from the first machine learning stage; ([0098] indicates that a machine learning classifier 82A classifies the building as having a problem or not based on the input data 80A. The machine learning classifier 82A application is being interpreted as an application of a first machine learning state. The classifier 82A outputs a classification of problem or no problem. [0098] describes inputting an input vector 80A comprising weather, building and operational data. The data is further described at [0047-0049]. [0047]: “For a given building, operational data is used to monitor performance and/or to control the automation of the respective building .” The data indicating the performance of the system falls within the broadest reasonable interpretation of “system health indicators”.)
displaying the first category together with relevant metrics; ([0133] indicates that results of the cascade along with associated data metrics are displayed to the user, including the “problem” (which itself is an indication that a problem is present, which is the categorization performed by the first stage).)
	receiving a selection to create a second machine learning stage, including a machine learning model and an initial set of features for input to the second machine learning stage; ([0115], especially: “a user indicates the data to access. The user configures the analysis by indicating the problem to be analyzed, such as the user indicating a cascade to relate cost to source. This input may indicate specific data to access, such as data likely to be used by machine learning to classify (1) the cost, fault, and/or source or to classify (2) the building, sub-system , and/or setting or device.” The user specification of the configuration of the second machine learning stage is being interpreted as a “selection to create” this stage.)
	applying the second machine learning stage to input data related to the first category;
receiving a second category as output from the second machine learning stage; ([0098] describes applying a second classifier 82B to the input vector 80B (which includes the output of 82A) to determine the problem. The second data set is being interpreted as “related to” the first category (i.e., the classification from 82A) as the second data set is cascaded based on the determination that there is a problem and includes the output of classifier 82A. The classifier 82B outputs a classification of the problem.)
	displaying the second category together with relevant metrics; ([0133] indicates that results of the cascade along with associated data metrics are displayed to the user, including the “problem” (which is the categorization of the second stage).)
	wherein the second category is more granular than the first category. ([0098] describes applying a second classifier 82B to the input vector 80B (which includes the output of 82A) to determine the problem. The second data set is being interpreted as “related to” the first category (i.e., the classification from 82A) as the second data set is cascaded based on the determination that there is a problem and includes the output of classifier 82A. The classifier 82B outputs a classification of the problem. A classification of the problem is being interpreted as “more granular” than a classification that there is a problem. This interpretation appears to be consistent with the instant application. For example, see instant published [0025].)
	Ahmed does not appear to explicitly teach 
	One or more computer-readable storage media containing computer-executable instructions that, when executed on a computer, perform the following operations:
	However, Bowers—directed to analogous art—teaches
	One or more computer-readable storage media containing computer-executable instructions that, when executed on a computer, perform the following operations: ([0077-0079] describes implementing a machine learning system using instructions stored in memory for execution by a computer.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ahmed to use an implementation as instructions stored in memory for execution by a computer because this allows for the system to be upgraded remotely as described at [0079].

	Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Ahmed teaches
	perform the additional operation of displaying a recommended action to take with respect to the second category. ([0133-0134] describes displaying outputs to the user. In particular, “The source of the problem is used to indicate the solution, such as fixing or replacing a damper or valve”.)
	Ahmed does not appear to explicitly teach 
	further comprising additional computer-executable instruction that, when executed on a computer, 
	However, Bowers—directed to analogous art—teaches
	further comprising additional computer-executable instruction that, when executed on a computer, ([0077-0079] describes implementing a machine learning system using instructions stored in memory for execution by a computer.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 10. 

	Regarding claim 12, the rejection of claim 10 is incorporated herein. Furthermore, Ahmed teaches
	perform the additional operations of determining a reliability score for each category and displaying the reliability score with each category. ([0133]: “Probability information may be output, such as providing a range of values for an output (e.g., range of costs and corresponding probability distribution in the prediction). The training of the classifiers may be probabilistic, so the machine-learnt classifier outputs probability information for each output value .” The probabilities are being interpreted as “reliability scores”.)
	Ahmed does not appear to explicitly teach 
	further comprising additional computer-executable instruction that, when executed on a computer,
	However, Bowers—directed to analogous art—teaches
	further comprising additional computer-executable instruction that, when executed on a computer, ([0077-0079] describes implementing a machine learning system using instructions stored in memory for execution by a computer.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 10.

	Regarding claim 13, the rejection of claim 10 is incorporated herein. Furthermore, Ahmed teaches
	wherein creating a second machine learning stage further comprises creating a new subcategory for the first machine learning stage. ([0115]: “The user configures the analysis by indicating the problem to be analyzed , such as the user indicating a cascade to relate cost to source . This input may indicate specific data to access , such as data likely to be used by machine learning to classify ( 1 ) the cost , fault , and / or source or to classify ( 2 ) the building , sub - system , and / or setting or device”. The user specification of a problem is a subcategory of the classification from the first stage (i.e., whether or not there is a problem). The particular problem is “new” at least the first time that it is used.)

	Regarding claim 14, the rejection of claim 10 is incorporated herein. Furthermore, Ahmed teaches
	wherein creating a second machine learning stage further comprises creating new categories for the second machine learning stage. ([0115]: “The user configures the analysis by indicating the problem to be analyzed , such as the user indicating a cascade to relate cost to source . This input may indicate specific data to access , such as data likely to be used by machine learning to classify ( 1 ) the cost , fault , and / or source or to classify ( 2 ) the building , sub - system , and / or setting or device”. The user specification of the problems are categories.)

	Regarding claim 15, the rejection of claim 10 is incorporated herein. Furthermore, Ahmed teaches
	wherein the input data set further comprises a set of features that includes key performance metrics (KPI) and ([0098] describes inputting an input vector 80A comprising weather, building and operational data. The data is further described at [0047-0049]. [0047]: “For a given building , operational data is used to monitor performance and/or to control the automation of the respective building .” That is, the data comprises performance data, which falls within the broadest reasonable interpretation of “key performance indicators”.)
	features related to domain information that is specific to the network. ([0064, 0084-0085] indicate that a user may select the variables to be used. The user identification of relevant variables falls within the broadest reasonable interpretation of “features related to domain information that is specific to the network”. Compare with instant published [0042]. See also Ahmed, [0112] for specific features. [0052] indicates that the system may comprise a computer network to communicate the operational data to the processor. [0052] goes on to describe the network which may be used by the building automation system 12.)

	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Ahmed” (US 2018/0046151 A1) in view of “Hillar” (US 2017/0177995 A1).

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Ahmed teaches
	wherein the first data set further comprises features that are derived from … specific domain information related to the system.  ([0064, 0084-0085] indicate that a user may select the variables to be used. The user identification of relevant variables falls within the broadest reasonable interpretation of “specific domain information related to the system”. Compare with instant published [0042]. [0058] describes performing a clustering, which may be used by subsequent models (e.g., the cascade described at [0059]). The result of the clustering is data derived from the input to the clustering algorithm.)
	Ahmed does not appear to explicitly teach 
	features derived from specific domain information related to the system.
	However, Hillar—directed to analogous art—teaches
	features derived from specific domain information related to the system. ([0113]: “Before clustering, a preprocessing step takes place to normalize the data to obtain Z-scores of the feature values, whereby each feature value in a data-point is divided by the standard deviation of that feature's values across the individuals in a group. This normalizes a feature in the sense that high variance (and therefore non-discriminating) features get sent towards zero to reduce their impact on clustering after Z-scoring.” To clarify, Ahmed teaches the specific domain information related to the system and performing a clustering on this data. Hillar teaches preprocessing this data before performing a clustering algorithm. In the combination, the preprocessing taught by Hillar would be applied to the data considered by Ahmed and the result of the preprocessing would be clustered.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ahmed to preprocess the data as taught by Ahmed and described above because This reduces the impact of non-discriminating features as described by Hillar at [0113].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 2017/0124415 A1) – [0029] describes a CNN which performs coarse-to-fine object classification.
Hagawa (US 2016/0260014 A1) – Abstract and [0087] describe performing coarse-to-fine multi-stage learning.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121